Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claims 1-17 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1 and 16-17, including every structural element recited in the claims, especially in a combination of a pair of plates with a spacing element in between, a set of strap stowing units engaging the pair of plates, each strap stowing unit comprising a spindle engaging a respective end of a strap, a winding element engaged to the spindle, a braking element engaged to one of the plates and selectively engaging and disengaging the spindle.  The prior art of record shows a pair of plates with one strap stowing unit, a spindle with a winding element and a braking element engaged to one of the plates and selectively engaging and disengaging the spindle, but lacks every single element recited in the claims.
None of the references of the prior art teach or suggest the elements of the strap winding device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the strap winding device in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/5/22
/SANG K KIM/Primary Examiner, Art Unit 3654